Citation Nr: 1013113	
Decision Date: 04/07/10    Archive Date: 04/14/10	

DOCKET NO.  07-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from August 1966 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of 
the VARO in Albuquerque, New Mexico, that confirmed and 
continued a 70 percent disability rating for the Veteran's 
PTSD.  

In his Substantive Appeal dated in April 2007, the Veteran 
stated that "no one will hire me due to PTSD..."  The Board is 
aware that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court  held that a claim for unemployability because of the 
severity of service-connected disability is part and parcel 
of an increased rating claim once such claim is raised by 
the record.  

For reasons which will set forth below, the issues of 
entitlement to an increased schedular rating for the 
Veteran's PTSD and for a TDIU are being REMANDED to the RO 
by way of the Appeals Management Center in Washington, D.C.  


REMAND

The law provides that TDIU may be granted upon a showing 
that the Veteran is not able to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disability or 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  The record shows in this case that PTSD 
is the Veteran's only service-connected disability.  It has 
been rated as 70 percent disabling from April 19, 2001.  

It is not clear from the evidence of record whether or not 
the Veteran is currently employed.  At the time of 
psychiatric examination by VA in November 2005, it was 
indicated the Veteran was currently working for the 
Department of Agriculture.  Additional information of record 
reveals that he was employed in 2001 on a full time basis 
with the United States Forest Service as a civil engineering 
technician.  However, as noted above, in his Substantive 
Appeal dated in April 2007, he stated that "no one will hire 
me due to PTSD..."  The claims file does not contain a 
completed application for individual unemployability due to 
service-connected disability.  

With regard to the Veteran's psychiatric status, there is no 
recent medical evidence.  The medical evidence of record 
dates to early 2006.  

In view of the foregoing, the Board finds that the Veteran 
should be afforded an appropriate VA examination to 
determine whether he is able to maintain substantially 
gainful employment as a result of his service-connected PTSD 
and to determine the current nature and extent of impairment 
attributable to the PTSD.  Therefore, the case is REMANDED 
for the following:  

1.  The Veteran should be asked to 
complete an application for individual 
unemployability based on his service-
connected PTSD.  He should provide 
information with regard to his entire 
work history.  If denied employment by 
any company or individual, the Veteran 
should provide that company or 
individual's name and address and 
provide the necessary release 
authorization for any records from any 
company or individual named.  

2.  VA should obtain and associate with 
the claims file any VA medical records 
pertaining to the Veteran dating from 
April 2006, primarily with the New 
Mexico Healthcare System in Albuquerque.  
If no such records are available, this 
should be so indicated.  

3.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in psychiatric disorders for the purpose 
of determining the current nature and 
extent of impairment attributable to his 
service-connected PTSD.  The examiner 
should provide a current global 
assessment of functioning current score 
currently and for the past year.  The 
examiner should also discuss the impact 
of the service-connected psychiatric 
symptomatology on the Veteran's ability 
to obtain and maintain substantially 
gainful employment and its impact on his 
basic daily functioning.  The examiner 
should also opine as to whether it is 
his or her opinion that the psychiatric 
impairment is so incapacitating that the 
Veteran is precluded from gainful 
employment solely because of the 
psychiatric symptoms.  The complete 
rationale for any opinion expressed 
should be provided.  

4.  When the development requested has 
been completed to the extent possible, 
the case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefits sought are 
not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded a 
reasonable time frame to respond before 
the record is returned to the Board for 
appellate review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is advised of the importance of 
appearing for any scheduled examination and of completing 
any applicable forms because the failure to cooperate in the 
development of his claim without good cause may lead to a 
denial of the claim.  38 C.F.R. § 3.655 (2009).  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



